DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.
Response to Amendment
In response to the amendment filed on June 17, 2022, entered  as per the RCE filed on August 2, 2022:
	a.  The prior art rejections are withdrawn in light of the amendment.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited prior art of record, alone or in combination, is held to reasonably teach, suggest or render obvious the solid electrolyte material composed of the particular combination of elements (Li, M and X of the particular elements listed therein), the material further: satisfying the mathematical formula (I) 
FWHM / 2p < 0.015 (I)
where:
FWHM represents a half bandwidth of an X-ray diffraction peak having the highest intensity within a range of a diffraction angle 2 of not less than 25 degrees and not more than 35 degrees in an X-ray diffraction pattern provided by an X-ray diffraction measurement of the solid electrolyte material; the X-ray diffraction measurement using a Cu-Ka ray, and 2p represents a diffraction angle of a center of the X-ray diffraction peak, a value rCA provided by dividing a sum of ionic radii of Li and M by a sum of ionic radii of X is more than 0.261 and less than 0.306, and a value of a difference  between average electronegativity of M and averageelectronegativity of  is not less than 1.7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. “Progress and perspectives on halide lithium conductors for all-solid-state lithium batteries” discloses the historical development of these materials in battery systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725